United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-3279
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                      Mark Mink

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                 for the Western District of Arkansas - Ft. Smith
                                 ____________

                              Submitted: June 6, 2014
                                Filed: June 6, 2014
                                  [Unpublished[
                                  ____________

Before BYE, COLLOTON, and BENTON, Circuit Judges.
                           ____________

PER CURIAM.

       Mark Howard Mink directly appeals the sentence imposed by the district court1
after he pled guilty to coercing and enticing a minor, in violation of 18 U.S.C.

      1
      The Honorable P.K. Holmes, III, Chief Judge, United States District Court for
the Western District of Arkansas.
§ 2422(b). On appeal, his counsel has moved to withdraw and filed a brief pursuant
to Anders v. California, 386 U.S. 738 (1967). Counsel argues that the sentence was
substantively unreasonable. Mink has filed a pro se supplemental submission, in
which he claims counsel was ineffective. Having jurisdiction under 28 U.S.C. §
1291, this court affirms.

       After careful review, this court concludes that Mink’s sentence was not
substantively unreasonable, as the 120-month sentence imposed was the statutory
minimum sentence. See 18 U.S.C. § 2422(b) (whoever commits offense shall be
imprisoned not less than 10 years or for life); United States v. Woods, 717 F.3d 654,
659 (8th Cir. 2013) (rejecting argument that sentence was substantively unreasonable,
as defendant received statutory minimum sentence); United States v. Watts, 553 F.3d
603, 604 (8th Cir. 2009) (per curiam) (district court lacks authority to reduce sentence
below statutory minimum). This court declines to consider Mink’s ineffective-
assistance claim in this direct criminal appeal. See Woods, 717 F.3d at 657.

      The judgment is affirmed. Counsel’s motion to withdraw is granted.
                     ______________________________




                                          -2-